Citation Nr: 0018888	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  98-07 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for lung disease.

2.  Entitlement to service connection for skin cancer.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The appellant served in the Air National Guard and Air Force 
Reserve from May 1953 to June 1976.  This case comes to the 
Board of Veterans' Appeals (Board) from an August 1996 RO 
decision which denied service connection for lung disease and 
skin cancer.  In May 2000, the appellant appeared and 
testified at a hearing at the RO before a member of the Board 
(i.e., Travel Board hearing).  


FINDING OF FACT

The appellant has not submitted competent evidence to show 
plausible claims for service connection for lung disease and 
skin cancer.  


CONCLUSION OF LAW

The appellant's claims for service connection for lung 
disease and skin cancer are not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The appellant served in the Air National Guard and Air Force 
Reserve from May 1953 to June 1976, and he retired as a 
Reservist.  There is no evidence that he served on active 
duty during such time; only periods of active duty for 
training (e.g., initial basic training and 2-week annual 
training) and inactive duty training (e.g., a weekend a 
month) are shown.  Service department records show his 
primary duties were as an aircraft mechanic and flight 
engineer technician.  Service medical records show no chronic 
lung disease or skin cancer.

The file shows that the appellant was also a full-time 
civilian employee of the Air National Guard from 1954 or 1955 
to 1969.  As a civilian he performed the same or similar 
aircraft mechanic duties as he performed as a National 
Guardsman, and at the same location.

In September 1995, the appellant submitted claims for service 
connection for lung disease and skin cancer.  He noted that 
lung problems began around 1985 and that the onset of skin 
cancer was around 1991.  

In a January 1996 letter, the appellant stated he served as 
an active member of the Air Force Reserve from 1957 through 
1976 during which time he had active training, short-term 
active duty as an engineer during the Vietnam war, and active 
duty on runway alert.  He stated he was also a full-time 
civilian employee from 1955 to 1969, working as a Reserve 
technician in a program funded by the Department of Defense, 
regulated by the Air Force, and supervised by the Guard 
Bureau through the state of Pennsylvania.  He stated his 
claims were based on accumulative exposure to toxic chemicals 
used in the aircraft industry.  He claimed the chemicals to 
which he was exposed on a daily basis were later discontinued 
because they were carcinogenic.  He stated he now had 
irreparable lung damage which was discovered during a 1987 
heart transplant operation.  He claimed several colleagues 
from his employment had died due to cancer.  

In a February 1996 letter, the appellant reiterated that he 
was employed full-time by the Department of Defense in a 
program administered through the state of Pennsylvania, that 
he served as an air technician wearing the uniform of the Air 
Force from 1955 to 1969, and that he also served in the 
Reserve from 1953 to 1975.  He claimed that his lungs were 
damaged due to exposure to harmful solvents and chemicals 
with little or no protection. 

In a May 1996 letter, the RO informed the appellant that he 
needed to submit medical evidence showing the earliest date 
of treatment, the diagnoses and symptoms of his claimed 
conditions, and the evidence relating the conditions to 
chemical exposure in the Reserve.  The RO also requested 
evidence showing he worked with chemicals in the Reserve 
while on active duty, active duty for training (ACDUTRA), or 
inactive duty training (INACDUTRA).  The RO informed him that 
civilian work with the Defense Department did not qualify him 
for VA benefits.  
 
In an August 1996 decision, the RO denied service connection 
for lung disease and skin cancer.  

In March 1997, the appellant submitted a letter (undated) 
from a registered nurse at the University of Pennsylvania 
Medical Center.  The nurse stated that the appellant had been 
under the care of the medical center after undergoing heart 
transplant surgery in August 1987 and had a number of other 
medical challenges that have required treatment, including 
basal cell carcinoma and intrinsic lung disease.  She stated 
that the appellant's conditions (i.e., his malignancies and 
lung disease) were directly related to the conditions to 
which he was exposed as a result of his employment.  She 
stated that the solvents that were used in routine practice 
in an enclosed, improperly ventilated facility where the 
appellant worked (a military aircraft facility at 
Philadelphia International Airport) have been proven to be 
directly related to malignant conditions, such as those 
conditions the appellant had.  [The nurse did not provide the 
names of any solvents or chemicals to which she attributed 
the appellant's medical conditions.]

In a March 1997 letter, the appellant described the 
conditions under which he worked and his exposure to toxic 
chemicals during his term of enlistment in the military.  He 
indicated he had duties as a mechanic, which required him to 
enter fuel cells for maintenance repair wherein his clothes 
became damp with fuel and the ventilation was crude, and that 
during the last seven years of his enlistment he performed 
duties as a flight engineer.  

At a July 1997 hearing at the RO before a hearing officer, 
the appellant testified that he served as a Reservist, 
including service in Vietnam; that his civilian employment 
was with the Air National Guard as an airplane mechanic from 
1955 to 1969; that he also worked as an airplane mechanic in 
the military, and his duties as a civilian and serviceman 
were interchangeable; that as a mechanic he specialized in 
engines and was exposed to chemicals (fuels, lubricants, 
additives, solvents) while working in fuel cells; that his 
exposure to chemicals as a mechanic occurred while he was a 
civilian employee and while he was on ACDUTRA; that his work 
environment was not ventilated and he could not use the 
shower at work because it was used to clean aircraft parts; 
and that 80 percent of his time working as a mechanic was 
spent as a civilian and 20 percent was while working as a 
serviceman.  He said that in 1969 he left his civilian job as 
an aircraft mechanic with the Air National Guard, and 
thereafter he had civilian jobs which included work for a 
chemical company for a year and then work with another 
company until 1982 (he said there were chemical at the latter 
job but they were not real toxic).  He noted that he 
continued as a military Reservist from 1969 to 1976, 
performing duties of a flight engineer technician.  The 
appellant inicated he was not treated for skin cancer or a 
lung condition until many years after service.  

In an August 1997 statement, W. Gillies McKenna, M.D., of the 
University of Pennsylvania Medical Center, stated that he 
treated the appellant in December 1996 for a polymorphic post 
transplant lymphoproliferative disorder and that recently the 
appellant received treatment due to the development of some 
malignant skin tumors, namely a poorly differentiated 
squamous cell tumor in the left temple and periauricular 
adenopathy.  

In his May 1998 substantive appeal, the appellant stated he 
was a member of the National Guard from 1954 to 1969 and in 
the Reserve from 1953 to 1970.  He stated his employment with 
the National Guard required him to wear the Air Force uniform 
and abide by Air Force regulations.  He claimed he worked 
under deplorable conditions and was constantly and routinely 
exposed to toxic chemicals.  He maintained that his medical 
condition continued to present challenges and that he 
required treatment by cancer specialists on a regular basis.  
With his appeal, the appellant submitted a fact sheet from 
the American Cancer Society on the risk factors of non-
melanoma skin cancer, which included chemical exposure to 
certain types of oil.  

In a September 1998 statement, the appellant's representative 
noted that the appellant did not have active military service 
but served many years as an Air National Guardsman, and that 
during this time he also had civilian employment with the Air 
National Guard.  It was contended that exposure to toxins 
while an Air National Guardsman led to current lung disease 
and skin cancer.

In November 1998, the appellant responded to a supplemental 
statement of the case, arguing that the RO did not give 
proper consideration to the length of time -- 15 years -- he 
was exposed to chemicals, some of which have since been 
banned due to carcinogenic risk.  He maintained that his time 
in the Reserve was not limited to weekends and annual field 
training; he stated he also had active duty for special 
training and exercises and for special deployment such as air 
defense runway alert which extended over many days.  

In a January 1999 statement, Robert O'Reilly, D.O., stated 
the appellant was being followed by the University of 
Pennsylvania status post cardiac transplantation with 
subsequent lymphoproliferative disorder along with aggressive 
actinic keratosis and squamous cell carcinoma, for which he 
had required extensive surgical procedures for facial 
carcinoma.  

In a February 1999 statement, David Vaughn, M.D., of the 
University of Pennsylvania Cancer Center indicated the 
appellant was status post orthotopic heart transplant in 
1987, the course of which was complicated by post transplant 
lymphoproliferative disorder.  The doctor stated that the 
appellant had a history of extensive skin carcinomas related 
to his transplant immunosuppressants.  

A July 1999 X-ray report of the chest from Warminster 
Hospital reveals an interval progression of probable scarring 
in the left lung base and a superimposed infection in this 
region which could not be completely excluded.  

At a May 2000 Travel Board hearing, the appellant testified 
that he spent his entire military career in the Air National 
Guard and that besides the minimum required duty of one 
weekend a month and annual two-week field training he served 
other active duty days (alerts, training exercises, 
schooling) that were made available to him; that he had the 
same assignment as a full-time civilian employee of the 
National Guard beginning in 1954 or 1955 to 1969 as he had 
during military duty in the National Guard; and that he went 
to Vietnam with the Air National Guard and there dropped off 
supplies (he said such trips lasted about 15 days and were 
extra days of military training).  At the hearing, the 
appellant submitted numerous health reports on various toxic 
substances to which he claimed he was exposed and which were 
carcinogenic and/or could cause skin and lung problems.  He 
also submitted a statement summarizing his military service, 
his military duties, his exposure to certain chemicals during 
the course of his military career, signatures from six other 
individuals attesting to the working conditions described by 
the appellant, and his current medical status.

II.  Analysis

Service connection will be granted for disability resulting 
from personal injury suffered or disease incurred in or 
aggravated in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131.  The term "active military, 
naval, or air service" includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty.  38 U.S.C.A. §§ 101(24).

A claimant for VA benefits shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The VA only has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the appellant has 
presented a well-grounded claim; that is, a claim which is 
plausible.  If he has not presented a well-grounded claim, 
his appeal must fail, and there is no VA duty to assist him 
in development of his claim.  Id.; Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegations are insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well-grounded 
claim requirement of 38 U.S.C.A. § 5107(a ).  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).  

The appellant contends that he has lung disease and skin 
cancer which were caused by his military service in the Air 
National Guard and Air Force Reserve from 1953 to 1976.  
Although he at times has referred to "active duty," there are 
no service department records showing such "active duty" for 
VA benefits purposes; only periods of ACDUTRA and INACDUTRA 
are indicated.  See 38 U.S.C.A. § 101(21), (22), (23).  

The appellant maintains that his medical conditions are 
attributable to cumulative exposure to toxic chemicals during 
duty periods with the Air National Guard from 1953 and 1969 
when he served as an aircraft mechanic.  During this time, he 
also worked full-time in a civilian position for the Air 
National Guard and his job was essentially the same and 
located at the same facility.  The record does not contain 
medical evidence that the appellant became disabled during 
any period of military duty as a result of his exposure to 
toxic chemicals or otherwise, and without such evidence his 
periods of military service would not qualify as "active 
military, naval, or air service" and he would not achieve 
veteran status for purposes of the claims.  Harris v. West, 
No. 99-53 (U.S. Vet. App. May 19, 2000).  Service and post-
service medical records, and the appellant's own statements, 
show no chronic lung disease or skin cancer during the time 
he was in the Air National Guard/Reserve (1953-1976); these 
conditions first appeared many years later.  The file shows 
that the initial diagnoses for the appellant's conditions 
were made after his heart transplant surgery in 1987 and that 
he continues to receive treatment for lung disease and skin 
cancer.  

An undated medical statement from a registered nurse at the 
University of Pennsylvania Medical Center attributes the 
appellant's lung disease and basal cell carcinoma to his 
exposure to chemicals during the course of his "employment" 
at a military aircraft facility.  The statement appears to 
relate the conditions to the appellant's civilian employment 
(rather than military duties) at the facility.  Even if such 
is not the case, the nurse does not identify the chemicals 
involved, or the quantity and duration of chemical exposure 
during exact periods of military duty, nor is it shown that 
the nurse has any medical expertise to give a medical opinion 
on any possible etiology between chemical exposure and the 
development of lung disease and skin cancer.  Under such 
circumstances, the nurse's statement does not constitute 
competent medical evidence of causality for well-grounded 
claims.  See Black v. Brown, 10 Vet. App. 279 (1997); Jones 
v. Brown, 7 Vet.App. 134 (1994).  Similarly, the generic 
medical articles which the appellant has submitted do not 
rise to the level of competent medical evidence of causality 
for well-grounded claims.  Sacks v. West, 11 Vet.App. 314 
(1998).

The statements by the appellant and other laymen, to the 
effect that his lung disease and skin cancer are attributable 
to chemical exposure during his Air National Guard/Reserve 
service, do not serve to make the claim well grounded, since 
laymen have no competence to give a medical opinion on 
diagnosis or etiology of a disorder.  Grottveit v. Brown, 5 
Vet. App. 91 (1993).  

What is lacking in establishing well-grounded claims in this 
case is competent medical evidence of causality to link 
current lung disease and skin cancer with specific periods of 
military service in the Air National Guard/Reserve.  Caluza, 
supra.  Consequently, the appellant has not met the initial 
burden under 38 U.S.C.A. § 5107(a) of submitting evidence to 
show well-grounded claims for service connection for lung 
disease and skin cancer, and the claims must be denied.  


ORDER

Service connection for lung disease is denied.  

Service connection for skin cancer is denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals


 



